Per Curiam.

Defendant claims error in that the verdict is against the weight of the evidence and contrary to law, in the admission and rejection of evidence, in the charge to the jury, and in the misconduct of counsel. •
A careful examination of the record discloses no error prejudicial to defendant. The questions of fact were properly submitted to the jury which saw and heard the witnesses and was the judge of their credibility. There was sufficient evidence to support the verdict, and this court will not disturb the judgment rendered thereon. The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Zimmerman, acting C. J., Badcliee, Matthias, Bell, Herbert and O’Neill, JJ., concur.
Zimmerman, J., sitting in the place and stead of Weygandt, C. J.
Badcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Zimmerman, J.